EXHIBIT 24 POWERS OF ATTORNEY - 84 - Powers of Attorney Know All Men By These Presents, that each person whose signature appears below constitutes and appoints Gary W. Miller and Craig C. Morfas, or either of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities noted below to sign the Baldwin & Lyons, Inc. Annual Report on Form 10-K for the fiscal year ended December 31, 2010, and any and all amendments thereto, required to be filed pursuant to the requirements of Sections 12(g), 13, or 15(d) of the Securities and Exchange Act of 1934, as amended, granting unto each of said attorneys-in-fact and agents, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that each of said attorneys-in-fact and agents, or his substitute, may lawfully do or cause to be done by virtue hereof. Signature and Title Dated: /s/ Joseph DeVito March 9, 2011 Joseph DeVito, CEO and President (Principal Executive Officer) /s/ G. Patrick Corydon March 9, 2011 G. Patrick Corydon, Executive Vice President (Finance) and CFO (Principal Financial and Accounting Officer) /s/ Gary W. Miller March 9, 2011 Gary W. Miller, Chairman of the Board Executive Chairman /s/ Stuart D. Bilton March 9, 2011 Stuart D. Bilton, Director /s/ Otto N. Frenzel, IV March 9, 2011 Otto N. Frenzel, IV, Director /s/ John M. O’Mara March 9, 2011 John M. O’Mara, Director /s/ Thomas H. Patrick March 9, 2011 Thomas H. Patrick, Director /s/ John Pigott March 9, 2011 John Pigott, Director - 85 - Powers of Attorney (continued) /s/ Kenneth D. Sacks March 9, 2011 Kenneth D. Sacks, Director /s/ Nathan Shapiro March 9, 2011 Nathan Shapiro, Director /s/ Norton Shapiro March 9, 2011 Norton Shapiro, Director /s/ Robert Shapiro March 9, 2011 Robert Shapiro, Director /s/ Steven A. Shapiro March 9, 2011 Steven A. Shapiro, Director /s/ John D. Weil
